3 A.3d 515 (2010)
203 N.J. 374
In the Matter of David R. GROSS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-1 September Term 2010, 066861
Supreme Court of New Jersey.
September 8, 2010.

ORDER
This matter having been duly presented to the Court, it is ORDERED that DAVID R. GROSS of NEWARK, who was admitted to the bar of this State in 1960, and who was suspended from the practice of law for a period of three months effective June 2, 2010, by Order of this Court filed May 6, 2010, be restored to the practice of law, effective immediately.